Citation Nr: 0817774	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for carcinoma, 
including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to March 
1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared at the RO and testified at a video 
conference personal hearing in April 2008 before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of the hearing has been added to the record.


FINDINGS OF FACT

1.  The veteran did not have active duty service in the 
Republic of Vietnam.

2.  The veteran does not have a current diagnosed disability 
of PTSD; and there is no competent medical evidence that 
relates any claimed current psychiatric symptoms to service.

3.  The veteran does not have a current diagnosed disability 
of cancer, including of the testicles or lungs; and there is 
no competent medical evidence that relates any claimed 
current disorders to service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 
 

2.  Carcinoma was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated by service due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  

VA notice and duty to assist letters dated in March 2004, 
June 2004, January 2005, and January 2007 satisfied VA's duty 
to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
the letters informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the veteran should provide, 
informed the veteran that it was the veteran's responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claim, and asked the veteran to send 
in any evidence in the appellant's possession that pertains 
to the claims.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided such notice in 
January 2007.  Because the claims for service connection are 
being denied, and no effective date will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the veteran under the holding in Dingess, supra.  The 
veteran and his representative have not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  

VA medical records, personal hearing testimony, medical and 
documentary evidence from the U.S. Social Security 
Administration (SSA), and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  Further VA examination is 
not necessary to decide this veteran's claim because the 
competent medical evidence that is of record, including 
extensive VA treatment records, and SSA records is sufficient 
to decide this veteran's claims.  Because the basis of the 
denial is that the medical evidence demonstrates no current 
disability, no further development regarding more recent 
assertions of additional in-service stressful events is 
required because the evidence shows no current disability of 
PTSD in accordance with the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).    

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, submission of 
statements, and written and oral arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran contends that he has PTSD that is related to 
"skirmishes" in Vietnam.  He contends that he was stationed 
in Okinawa, but went to the Republic of Vietnam while on 
temporary active duty (TAD) from the 12th Marine Division, on 
assignment to a reconnaissance company (Force Reconnaissance 
Company, 3rd Marine Division) for about three months.  He 
testified that during this time he exchanged fire with the 
enemy.

After a review of all the evidence of record, the Board finds 
that the veteran does not have a diagnosed disability of 
PTSD.  VA treatment records reflect diagnoses of alcohol 
abuse, tobacco abuse, and depression, but do not include a 
diagnosis of PTSD.  Although the veteran attended a PTSD 
group, there is no evidence of a diagnosis of PTSD, and the 
emphasis of the group treatment was on substance abuse.  SSA 
records show depression.  There is no competent medical 
opinion evidence of record that relates any current 
psychiatric disorder to the veteran's active duty service. 

A March 2004 VA letter to the veteran requested specific 
information about symptoms of PTSD, identification of all 
treatment since service discharge (and sent waiver form), 
asked him to send evidence showing service in-country in the 
Republic of Vietnam, and requested specific information about 
any claimed in-service stressful events (included a PTSD 
personal assault questionnaire).  The veteran has not 
provided the requested information.  The Board reminds the 
claimant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

A response from the National Personnel Records Center 
reflects that they found no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.  In this 
case, the veteran's assertion that he served in the Republic 
of Vietnam is outweighed by service personnel records that 
are negative for any reference of service in Vietnam, even on 
a TAD basis.  The record reflects that the veteran failed to 
report for VA examinations scheduled in July 2004.  In this 
case, where entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
this original shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2007).  

Because the weight of the competent medical evidence 
demonstrates that the psychiatric symptomatology has not 
manifested in a diagnosis of PTSD, there is no basis to grant 
service connection for PTSD.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Carcinoma

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. 
§ 3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma. 38 
C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded, by 
presumptive provisions in the law, from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On the occasion of the aforementioned hearing, the veteran 
testified that he has testicular cancer that was diagnosed 
and treated surgically in 2001, and he thinks the testicular 
cancer was possibly from herbicide (Agent Orange) exposure in 
the 1960s.  He also contends that he had sarcoidosis, which 
resulted in partial removal of the right lung, and he 
believes this is also due to Agent Orange exposure.  He 
contends that he went to the Republic of Vietnam while on TAD 
assignment.  

As the analysis above demonstrates, the weight of the 
evidence demonstrates that the veteran did not have active 
service in the Republic of Vietnam.  For this reason, any 
cancer he is shown to have may not be presumed to have been 
due to herbicide exposure.  The veteran has not alleged that 
he was otherwise exposed to herbicides in service, even 
though he was specifically asked to provide such information.  
Service medical records are negative for evidence of 
sarcoidosis or testicular cancer.  While SSA treatment 
records mention Agent Orange exposure, this is only by way of 
unsubstantiated history presented by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  

The veteran reports a history of testicular cancer after 
service that was treated.  He also reports a history of lung 
tumor that resulted in the removal of half of his right lung.  
The evidence also shows a history of lung problems, including 
diagnosis of tobacco abuse, and that the veteran was trying 
to quit smoking.  There is no competent medical evidence of 
current disability of testicular cancer or lung cancer or 
sarcoidosis.  The veteran was asked to provide specific 
information about treatment and medical care providers so 
such purported records could be obtained; however, the 
veteran has not provided such information. 

Moreover, there is no competent medical opinion evidence of 
record that relates any current testicular or lung disorder 
to the veteran's active duty service.  While the veteran is 
competent to report any symptoms he experiences at any time, 
his is not competent to make a medical diagnosis of 
testicular cancer or lung disability, including sarcoidosis, 
or to relate any currently diagnosed disability to active 
duty service.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

Service connection for PTSD is denied.

Service connection for carcinoma, including as due to 
herbicide exposure, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


